Case 2:15-cv-05346-CJC-E Document 445-44 Filed 10/29/20 Page 1 of 2 Page ID
                                #:30162




                      Exhibit 2-J
       Evidence Packet in Support of Defendant’s Motions for Summary Judgment



          U.S.D.C., Central District of California, Case No.: 2:15-cv-05346-CJC-E




                                                                                     Exhibit 2J
                                                     White Decl. ISO Disney's SJ Motion P.0809
Case 2:15-cv-05346-CJC-E Document 445-44 Filed 10/29/20 Page 2 of 2 Page ID
                                #:30163




                                                                            Exhibit 2J
                                            White Decl. ISO Disney's SJ Motion P.0810
